Name: 2011/738/: Council Decision of 20Ã October 2011 on the conclusion of the Agreement between the European Union and the Swiss Confederation on the protection of designations of origin and geographical indications for agricultural products and foodstuffs, amending the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision
 Subject Matter: European construction;  agricultural activity;  international affairs;  marketing;  foodstuff;  Europe
 Date Published: 2011-11-16

 16.11.2011 EN Official Journal of the European Union L 297/1 COUNCIL DECISION of 20 October 2011 on the conclusion of the Agreement between the European Union and the Swiss Confederation on the protection of designations of origin and geographical indications for agricultural products and foodstuffs, amending the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2011/738/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2) (hereinafter referred to as the Agricultural Agreement) entered into force on 1 June 2002. (2) Article 12 of the Agricultural Agreement provides that the Agricultural Agreement may be reviewed at the request of either Party. (3) A Joint Declaration on the protection of geographical indications and designations of origin of agricultural products and foodstuffs has been attached to the Final Act of the Agricultural Agreement. (4) The Commission has negotiated, on behalf of the Union, an Agreement between the European Union and the Swiss Confederation on the protection of designations of origin and geographical indications for agricultural products and foodstuffs (hereinafter referred to as the Agreement), which amends the Agricultural Agreement by inserting a new Annex 12. (5) Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (3) defines the internal procedure for adopting the Unions position on matters subject to decisions of the Joint Committee referred to in Article 6(3) of the Agricultural Agreement. The internal procedure for establishing the Unions position on matters relating to Annex 12 of that Agreement should likewise be defined. (6) The Agreement should be approved on behalf of the European Union, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Swiss Confederation on the protection of designations of origin and geographical indications for agricultural products and foodstuffs, amending the Agreement between the European Community and the Swiss Confederation on trade in agricultural products is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of approval provided for in Article 3 of the Agreement, in order to express the consent of the European Union to be bound by the Agreement. Article 3 As regards matters relating to Annex 12 to the Agricultural Agreement and the Appendices thereto, the Unions position on matters which are subject to the Decisions of the Joint Committee for Agriculture as referred to in Article 6(3) of the Agricultural Agreement shall be adopted by the Commission in accordance with the procedure laid down in Article 15 of Regulation (EC) No 510/2006. Article 4 This Decision shall enter into force on the day of its adoption (4). Done at Luxembourg, 20 October 2011. For the Council The President M. SAWICKI (1) Consent of 24 June 2011 (not yet published in the Official Journal). (2) OJ L 114, 30.4.2002, p. 132. (3) OJ L 114, 30.4.2002, p. 1. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. AGREEMENT between the European Union and the Swiss Confederation on the protection of designations of origin and geographical indications for agricultural products and foodstuffs, amending the Agreement between the European Community and the Swiss Confederation on trade in agricultural products THE EUROPEAN UNION, hereinafter referred to as the Union, and THE SWISS CONFEDERATION, hereinafter referred to as Switzerland, hereinafter jointly referred to as the Parties, WHEREAS the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (hereinafter referred to as the Agricultural Agreement) came into force on 1 June 2002, HAVING MADE a commitment to promoting, between themselves, the harmonious development of designations of origin and geographical indications (hereinafter referred to as GIs) and to facilitating, by means of their protection, bilateral trade flows in agricultural products and foodstuffs originating in the Parties which have been granted a GI under the Parties' respective legislation, and also to updating regularly the list of GIs protected under this Agreement, WHEREAS they have developed converging legislation concerning the protection of GIs in their respective territories, WHEREAS they have conducted an examination and public consultation on the protection of the GIs listed in this Agreement, HAVE AGREED AS FOLLOWS: Article 1 Amendments The Agricultural Agreement is hereby amended as follows: 1. Article 5(1) is amended as follows:  the introductory wording is replaced by the following: The way technical obstacles to trade in agricultural products are to be reduced in the following fields shall be as set out in Annexes 4 to 12 hereto:;  the following indent is added:  Annex 12 on the protection of designations of origin and geographical indications for agricultural products and foodstuffs; 2. The following paragraph is added to Article 6: 8. The Committee is authorised to approve authentic versions of the agreement in new languages; 3. An Annex 12, as set out in the Annex to this Agreement, is added. It shall form an integral part of the Agricultural Agreement in accordance with Article 15 thereof. Article 2 Language versions This Agreement shall be drawn up in duplicate in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish, and Swedish languages, each of these texts being equally authentic. Article 3 Entry into force 1. This Agreement shall be ratified or approved by the Parties in accordance with their internal procedures. 2. The Parties shall notify each other of the completion of those procedures. 3. This Agreement shall enter into force on the first day of the second month following the date of the last notification. 4. The Annex to this Agreement shall remain in force for the same duration and under the same conditions as the Agricultural Agreement. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Ã Ã µÃ ´Ã µÃ ¼Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ¸ Ã ¼Ã °Ã ¹ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã µÃ ´Ã ¸Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Bruselas, el diecisiete de mayo de dos mil once. V Bruselu dne sedmnÃ ¡ctÃ ©ho kvÃ tna dva tisÃ ­ce jedenÃ ¡ct. UdfÃ ¦rdiget i Bruxelles den syttende maj to tusind og elleve. Geschehen zu BrÃ ¼ssel am siebzehnten Mai zweitausendelf. Kahe tuhande Ã ¼heteistkÃ ¼mnenda aasta maikuu seitsmeteistkÃ ¼mnendal pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã ´Ã ­Ã ºÃ ± Ã µÃ Ã Ã ¬ Ã Ã ±Ã Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ­Ã ½Ã Ã µÃ ºÃ ±. Done at Brussels on the seventeenth day of May in the year two thousand and eleven. Fait Ã Bruxelles, le dix-sept mai deux mille onze. Fatto a Bruxelles, addÃ ¬ diciassette maggio duemilaundici. BriselÃ , divi tÃ «kstoÃ ¡i vienpadsmitÃ  gada septiÃ padsmitajÃ  maijÃ . Priimta du tÃ «kstanÃ iai vienuoliktÃ ³ metÃ ³ geguÃ ¾Ã s septynioliktÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-tizenegyedik Ã ©v mÃ ¡jus tizenhetedik napjÃ ¡n. MagÃ §mul fi Brussell, fis-sbatax-il jum ta' Mejju tas-sena elfejn u Ã §dax. Gedaan te Brussel, de zeventiende mei tweeduizend elf. SporzÃ dzono w Brukseli dnia siedemnastego maja roku dwa tysiÃ ce jedenastego. Feito em Bruxelas, em dezassete de Maio de dois mil e onze. Ã ntocmit la Bruxelles la Ãaptesprezece mai douÃ  mii unsprezece. V Bruseli dÃ a sedemnÃ ¡steho mÃ ¡ja dvetisÃ ­cjedenÃ ¡sÃ ¥. V Bruslju, dne sedemnajstega maja leta dva tisoÃ  enojst. Tehty BrysselissÃ ¤ seitsemÃ ¤ntenÃ ¤toista pÃ ¤ivÃ ¤nÃ ¤ toukokuuta vuonna kaksituhattayksitoista. Som skedde i Bryssel den sjuttonde maj tjugohundraelva. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã · Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ   Europos SÃ jungos vardu Az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Pentru Uniunea EuropeanÃ  Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta FÃ ¶r Europeiska unionen Ã Ã ° Ã Ã ¾Ã ½Ã Ã µÃ ´Ã µÃÃ °Ã Ã ¸Ã  Ã ¨Ã ²Ã µÃ ¹Ã Ã °ÃÃ ¸Ã  Por la ConfederaciÃ ³n Suiza Za Ã vÃ ½carskou konfederaci For Det Schweiziske Forbund FÃ ¼r die Schweizerische Eidgenossenschaft Ã veitsi KonfÃ ¶deratsiooni nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã ²Ã µÃ Ã ¹Ã ºÃ ® Ã £Ã Ã ½Ã ¿Ã ¼Ã ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¯Ã ± For the Swiss Confederation Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera Ã veices KonfederÃ cijas vÃ rdÃ   Ã veicarijos Konfederacijos vardu A SvÃ ¡jci Ã llamszÃ ¶vetsÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-Konfederazzjoni Ã »vizzera Voor de Zwitserse Bondsstaat W imieniu Konfederacji Szwajcarskiej Pela ConfederaÃ §Ã £o SuÃ ­Ã §a Pentru ConfederaÃ ia ElveÃ ianÃ  Za Ã vajÃ iarskou konfederÃ ¡ciu Za Ã vicarsko konfederacijo Sveitsin valaliiton puolesta FÃ ¶r Schweiziska edsfÃ ¶rbundet ANNEX ANNEX 12 on the protection of designations of origin and geographical indications for agricultural products and foodstuffs Article 1 Objectives The Parties agree to promote, between themselves, the harmonious development of designations of origin and geographical indications for agricultural products and foodstuffs (hereinafter referred to as "GIs") and to facilitate, by means of the protection of such designations and indications, bilateral trade in those agricultural products and foodstuffs which have been granted a GI under the Parties respective legislation. Article 2 Legislative provisions of the Parties 1. The Parties legislation relating to the protection of GIs in their respective territories shall allow for a uniform procedure for protection which shall meet the Parties joint objectives. 2. Such legislation shall, inter alia, establish:  an administrative procedure which makes it possible to verify that the GIs correspond to agricultural products or foodstuffs originating from a region or specific place, and that their specific quality, reputation or other characteristics may be attributed to that geographical origin;  an obligation that the protected GIs relate to specific products, meeting a number of conditions set out in a specification and that those conditions may be modified only if the aforementioned administrative procedure is followed;  the implementation of the protection by the Parties by means of official controls;  the right of any producer established in the geographical area concerned and who agrees to follow the system of control, to benefit from the GI in question, provided that the products concerned comply with the specification in force;  a procedure prior to protection, which shall allow any natural or legal person with a legitimate interest in exercising his rights by notifying his objection, particularly if he is the holder of a reputable, well-known or renowned trademark that is well-established. Article 3 Procedures prior to protection under the Agreement Each Party shall submit the GIs of the other Party to examination and public consultation. Article 4 Subject-matter of protection 1. Each Party shall protect the GIs of the other Party listed in Appendix 1. 2. That Appendix may be subject to additions in accordance with the procedure referred to in Article 16. 3. The protection provided under this Annex shall not prejudice the processing of an individual request for registration in accordance with the Parties respective procedures. Article 5 Scope By way of derogation from Article 1 of this Agreement, this Annex shall apply to the GIs listed in Appendix 1, which designate products covered by the legislation of the two Parties as listed in Appendix 2. Article 6 Eligibility for protection 1. In order to be eligible for the protection provided for under this Annex, the Parties GIs shall be previously protected in their respective territories and shall originate from the Parties. 2. The Parties shall not be obliged to protect a GI from the other Party that is no longer protected on the latter's territory. Article 7 Extent of protection 1. The GIs listed in Appendix 1 may be used by any operator marketing the products in accordance with the relevant specification in force. 2. The direct or indirect commercial use of a protected GI is forbidden: (a) with regard to a comparable product which does not comply with the specification; (b) with regard to a non-comparable product if the use thereof exploits the reputation of the GI in question. 3. The protection in question shall apply in the case of usurpation, imitation or evocation, even if:  the genuine origin of the product is indicated;  the name in question is used in translation, transliteration or transcription;  the name used is accompanied by terms such as "kind", "type", "style", "imitation", "method" or other similar expressions. 4. The GIs are also protected, inter alia, against:  any other false or misleading indication as to the genuine origin of the product, its provenance, method of production, nature or essential qualities listed on the packaging, including the inner packaging, the advertising material or documents relating to the product;  any use of a container or packaging liable to convey a false impression as to the origin of the product;  any use of the shape of the product if this is distinctive;  any other practice liable to mislead the public as to the true origin of the product. 5. The GIs listed in Appendix 1 may not become generic. Article 8 Specific provisions for certain names 1. For a transitional period of three years from the entry into force of this Annex, the protection of the Swiss GI "BÃ ¼ndnerfleisch (Viande des Grisons)" listed in Appendix 1 shall not preclude the use of that name, on the territory of the Union, to designate and present certain comparable products not originating from Switzerland. 2. For a transitional period of three years from the entry into force of this Annex, the protection of the following Union GIs, listed in Appendix 1, shall not preclude the use thereof, on Swiss territory, in order to designate and present certain comparable products not originating from the Union: (a) Salame di Varzi; (b) SchwarzwÃ ¤lder Schinken. 3. For a transitional period of five years from the entry into force of this Annex, the protection of the following Swiss GIs, listed in Appendix 1, shall not preclude the use thereof, on Union territory, in order to designate and present certain comparable products not originating from Switzerland: (a) Sbrinz; (b) GruyÃ ¨re. 4. For a transitional period of five years from the entry into force of this Annex, the protection of the following Union GIs, listed in Appendix 1, shall not preclude the use thereof, on Swiss territory, in order to designate and present certain comparable products not originating from the Union: (a) Munster; (b) Taleggio; (c) Fontina; (d) Ã ¦Ã ­Ã Ã ± (Feta); (e) Chevrotin; (f) Reblochon; (g) Grana Padano (including the term "Grana" when used on its own). 5. The following homonymous GIs from Switzerland and from the Union, listed in Appendix 1, shall be protected and may coexist:  "Vacherin Mont-d'Or" (Switzerland) and "Vacherin du Haut-Doubs" or "Mont d'Or" (Union). Where appropriate, specific labelling measures shall be provided for, in order to distinguish between the products and exclude any risk of misleading information. 6. The protection of the GIs "Grana Padano" and "Parmigiano Reggiano" shall not preclude, with regard to products intended for the Swiss market, and in respect of which all measures have been taken to avoid the re-exporting of such products, the possibility of grating and packaging (including cutting into portions and inner packaging) of these products on Swiss territory for a transitional period of six years from the entry into force of this Annex and without the right to use the symbols and indications of the Union for these GIs. 7. The GI "GruyÃ ¨re" on the one hand and the GIs "Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Graviera Kritis)", "Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Ã Ã ³Ã Ã ¬Ã Ã Ã ½ (Graviera Agrafon)", "Ã Ã µÃ Ã ±Ã »Ã ¿Ã ³Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± (Kefalograviera)" and "Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Ã Ã ¬Ã ¾Ã ¿Ã (Graviera Naxou)", on the other hand, describe clearly different cheeses, notably due to their specific geographical origin, the method by which they are produced and their organoleptic properties. The Parties therefore undertake to take all necessary measures to avoid and, if necessary, stop any abusive use or use which may give rise to confusion between the GI "GruyÃ ¨re" and the term "Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ±/Graviera", in accordance with the provisions of Articles 13 and 15. To that end, the Parties in particular agree that the term "Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ±/Graviera" may under no circumstances be translated by "GruyÃ ¨re", and vice-versa. Article 9 Relations with trademarks 1. Without prejudice to paragraph 2 of this Article, with regard to the GIs listed in Appendix 1, the registration of a trademark corresponding to one of the situations referred to in Article 7 shall be refused or invalidated, either ex officio or at the request of an interested party, in accordance with each Party's legislation. This general obligation particularly refers to the fact that the request for a registration of a trademark corresponding to the situation provided for in Article 7(2)(a) shall be refused in accordance with each Party's legislation. Trademarks not registered in accordance with these provisions shall be invalid. 2. A trademark, the use of which corresponds to one of the situations referred to in Article 7 and which has, in good faith, been filed, registered  or established through use, if this possibility is provided for in legislation  on the territory of the Party concerned, prior to the date of the entry into force of this Annex, may, without prejudice to Article 16(3), continue to be used and renewed notwithstanding the protection provided to the GI through this Annex, provided that no grounds of nullity or expiry, under the legislation of the Parties, can be applied to the said trademark. Article 10 Relations with international Agreements This Annex shall apply without prejudice to the rights and obligations of the Parties in accordance with the Agreement establishing the World Trade Organisation, or any other multilateral agreement on intellectual property law to which Switzerland and the Union are contracting parties. Article 11 Legal capacity The right to take action in order to ensure the protection of the GIs listed in Appendix 1 shall apply to natural or legal persons who are legitimately affected, in particular federations, associations and organisations of producers, traders or consumers established, or with their registered address located, on the territory of the other Party. Article 12 Indications and symbols In view of the Parties converging legislation, as mentioned in Article 2, each Party shall authorise, within its own territory, the marketing of products which may be covered under this Annex and which may bear official indications and possible official symbols, relating to GIs, used by the other Party. Article 13 Implementation of the Annex and implementing measures The Parties shall implement the protection provided for in Article 7 by any appropriate administrative action or legal proceedings, as appropriate, at the request of the other Party. Article 14 Border measures The Parties shall take any measure necessary to enable their respective customs authorities to hold at a border those products in respect of which it has been suspected that a GI protected under this Annex has been illegally used and which are intended to be imported to the customs territory of either Party, for export from the customs territory of either Party, for re-export, for placing in a free zone or free warehouse, or to be placed under one of the following schemes: international transit, customs warehouse, inward or outward processing arrangements, or temporary admission into the customs territory of one of the Parties. Article 15 Bilateral cooperation 1. The Parties shall provide each other with mutual assistance. 2. The Parties shall exchange, regularly or at the request of either Party, any information which may be useful to ensure the smooth running of the provisions of this Annex, particularly regarding developments in the Parties legislative and regulatory provisions or of their GIs (amendments of names, symbols and logos, significant amendments to a specification, cancellation, etc.). 3. The Parties shall inform each other, if either of them, as part of negotiations with a third country, proposes to protect a GI for an agricultural product or foodstuff from that third country and if that name is homonymous to a GI protected by the other Party, in order to allow the other Party to issue an opinion on the protection of the GI in question. 4. The Parties shall enter into consultation with each other if either of them considers that the other has failed to fulfil an obligation under this Annex. 5. The Committee shall examine any issue relating to the implementation of this Annex, or developments relating to its provisions. The Committee may, in particular, decide upon the amendments to be made to Article 8 and, if appropriate, decide upon the practical conditions of use that will make it possible to differentiate between homonymous GIs. 6. The PDO/PGI working group set up under Article 6(7) of the Agreement shall assist the Committee at the latter's request. Article 16 Review clause 1. As regards the GIs which have been recently registered by either Party, the Parties shall conduct the examination and consultation referred to in Article 3, in order to protect these products. New GIs will be included in Appendix 1 using the Committee procedures. 2. The Parties undertake to examine the cases of GIs which are not included in Appendix 1 no later than two years after the entry into force of this Annex. 3. The date referred to in Article 9(2) relates to the date when the request is sent to the other Party. 4. The Parties shall consult each other with regard to any other amendments to be made to the Annex. 5. Implementation measures not provided for in this Annex shall, where appropriate, be decided upon by the Committee. Article 17 Transitional provisions 1. Without prejudice to Article 8, products relating to the GIs listed in Appendix 1 which, at the time of the entry into force of this Annex, had been produced, designated and presented legally, in accordance with the law or national regulations of the Parties but prohibited under this Annex, may be marketed until stocks have been exhausted, for a maximum period of two years from the entry into force of this Annex. 2. The transitional provisions referred to above shall, by analogy, apply to GIs subsequently added to Appendix 1, in accordance with the provisions of Article 16. 3. Unless otherwise specified by the Committee, products produced, prepared, described and presented in compliance with this Annex but whose production, name and presentation cease to comply therewith following an amendment to the Annex may continue to be marketed until stocks have been exhausted. Appendix 1 LISTS OF THE PARTIES GIs WHICH ARE PROTECTED BY THE OTHER PARTY 1. List of Swiss GIs Type of product Name Protection (1) Spices: Munder Safran PDO Cheeses: Berner AlpkÃ ¤se / Berner HobelkÃ ¤se PDO Formaggio d'alpe ticinese PDO L'Etivaz PDO GruyÃ ¨re PDO Raclette du Valais / Walliser Raclette PDO Sbrinz PDO TÃ ªte de Moine / Fromage de Bellelay PDO Vacherin fribourgeois PDO Vacherin Mont-d'Or PDO Fruits: Poire Ã Botzi PDO Vegetables: Cardon Ã ©pineux genevois PDO Meat products and charcuterie: Longeole PGI Saucisse d'Ajoie PGI Saucisson neuchÃ ¢telois / Saucisse neuchÃ ¢teloise PGI Saucisson vaudois PGI Saucisse aux choux vaudoise PGI St. Galler Bratwurst / St. Galler Kalbsbratwurst PGI BÃ ¼ndnerfleisch PGI Viande sÃ ©chÃ ©e du Valais PGI Baked goods: Pain de seigle valaisan / Walliser Roggenbrot PDO Milling products: Rheintaler Ribel / TÃ ¼rggen Ribel PDO 2. List of the Union's GIs The classes of products are listed in Annex II to Regulation (EC) No 1898/2006 (OJ L 369, 23.12.2006, p. 1). Name Transcription in Latin characters Protection (2) Type of Product Gailtaler AlmkÃ ¤se PDO 13 Gailtaler Speck PGI 12 Marchfeldspargel PGI 16 Steirischer Kren PGI 16 Steirisches KÃ ¼rbiskernÃ ¶l PGI 15 Tiroler AlmkÃ ¤se; Tiroler AlpkÃ ¤se PDO 13 Tiroler BergkÃ ¤se PDO 13 Tiroler GraukÃ ¤se PDO 13 Tiroler Speck PGI 12 Vorarlberger AlpkÃ ¤se PDO 13 Vorarlberger BergkÃ ¤se PDO 13 Wachauer Marille PDO 16 Waldviertler Graumohn PDO 16 Beurre d'Ardenne PDO 15 Brussels grondwitloof PGI 16 Fromage de Herve PDO 13 Geraardsbergse Mattentaart PGI 24 Jambon d'Ardenne PGI 12 PÃ ¢tÃ © gaumais PGI 18 Vlaams - Brabantse Tafeldruif PDO 16 Ã Ã ¿Ã Ã ºÃ ¿Ã Ã ¼Ã ¹ Ã Ã µÃ Ã ¿Ã Ã ºÃ ®ÃÃ ¿Ã Loukoumi Geroskipou PGI 24 BrnÃ nskÃ © pivo/ StarobrnÃ nskÃ © pivo PGI 21 BudÃ jovickÃ © pivo PGI 21 BudÃ jovickÃ ½ mÃ Ã ¡Ã ¥anskÃ ½ var PGI 21 Ã eskÃ © pivo PGI 21 Ã eskobudÃ jovickÃ © pivo PGI 21 Ã eskÃ ½ kmÃ ­n PDO 18 Chamomilla bohemica PDO 18 ChodskÃ © pivo PGI 21 HoÃ ickÃ © trubiÃ ky PGI 24 KarlovarskÃ ½ suchar PGI 24 LomnickÃ © suchary PGI 24 MariÃ ¡nskolÃ ¡zeÃ skÃ © oplatky PGI 24 NoÃ ¡ovickÃ © kysanÃ © zelÃ ­ PDO 16 PardubickÃ ½ pernÃ ­k PGI 24 PohoÃ elickÃ ½ kapr PDO 17 Ã tramberskÃ © uÃ ¡i PGI 24 TÃ eboÃ skÃ ½ kapr PGI 17 VÃ ¡estarskÃ ¡ cibule PDO 16 Ã ½ateckÃ ½ chmel PDO 18 ZnojemskÃ © pivo PGI 21 Aachener Printen PGI 24 AllgÃ ¤uer BergkÃ ¤se PDO 13 Altenburger ZiegenkÃ ¤se PDO 13 AmmerlÃ ¤nder Dielenrauchschinken; AmmerlÃ ¤nder Katenschinken PGI 12 AmmerlÃ ¤nder Schinken; AmmerlÃ ¤nder Knochenschinken PGI 12 Bayerischer Meerrettich; Bayerischer Kren PGI 16 Bayerisches Bier PGI 21 Bremer Bier PGI 21 Diepholzer Moorschnucke PDO 11 Dortmunder Bier PGI 21 Feldsalat von der Insel Reichenau PGI 16 GÃ ¶gginger Bier PGI 21 GreuÃ ener Salami PGI 12 Gurken von der Insel Reichenau PGI 16 Hofer Bier PGI 21 Holsteiner Karpfen PGI 17 KÃ ¶lsch PGI 21 Kulmbacher Bier PGI 21 Lausitzer LeinÃ ¶l PGI 15 LÃ ¼becker Marzipan PGI 24 LÃ ¼neburger Heidschnucke PDO 11 Mainfranken Bier PGI 21 MeiÃ ner Fummel PGI 24 MÃ ¼nchener Bier PGI 21 NÃ ¼rnberger BratwÃ ¼rste; NÃ ¼rnberger RostbratwÃ ¼rste PGI 12 NÃ ¼rnberger Lebkuchen PGI 24 OberpfÃ ¤lzer Karpfen PGI 17 OdenwÃ ¤lder FrÃ ¼hstÃ ¼ckskÃ ¤se PDO 13 Reuther Bier PGI 21 Rieser Weizenbier PGI 21 Salate von der Insel Reichenau PGI 16 SchwÃ ¤bisch-HÃ ¤llisches QualitÃ ¤tsschweinefleisch PGI 11 SchwarzwÃ ¤lder Schinken PGI 12 Schwarzwaldforelle PGI 17 SpreewÃ ¤lder Gurken PGI 16 SpreewÃ ¤lder Meerrettich PGI 16 ThÃ ¼ringer Leberwurst PGI 12 ThÃ ¼ringer Rostbratwurst PGI 12 ThÃ ¼ringer Rotwurst PGI 12 Tomaten von der Insel Reichenau PGI 16 WernesgrÃ ¼ner Bier PGI 21 Danablu PGI 13 Esrom PGI 13 Lammefjordsgulerod PGI 16 Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã ±Ã Ã ¸Ã ±Ã ¯Ã ¿Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  Agios Mattheos Kerkyras PGI 15 Ã Ã ºÃ Ã ¹Ã ½Ã ¯Ã ´Ã ¹Ã ¿ Ã Ã ¹Ã µÃ Ã ¯Ã ±Ã  Aktinidio Pierias PGI 16 Ã Ã ºÃ Ã ¹Ã ½Ã ¯Ã ´Ã ¹Ã ¿ Ã £ÃÃ µÃ Ã Ã µÃ ¹Ã ¿Ã  Aktinidio Sperchiou PDO 16 Ã Ã ½Ã µÃ ²Ã ±Ã Ã  Anevato PDO 13 Ã ÃÃ ¿Ã ºÃ ¿Ã Ã Ã ½Ã ±Ã  Ã §Ã ±Ã ½Ã ¯Ã Ã ½ Ã Ã Ã ®Ã Ã ·Ã  Apokoronas Chanion Kritis PDO 15 Ã Ã Ã Ã ¬Ã ½Ã µÃ  Ã Ã Ã ±Ã ºÃ »Ã µÃ ¯Ã ¿Ã Ã Ã Ã ®Ã Ã ·Ã  Arxanes Irakliou Kritis PDO 15 Ã Ã Ã ³Ã ¿Ã Ã ¬Ã Ã ±Ã Ã ¿ Ã Ã µÃ Ã ¿Ã »Ã ¿Ã ³Ã ³Ã ¯Ã ¿Ã Avgotaracho Messolongiou PDO 17 Ã Ã ¹Ã ¬Ã ½Ã ½Ã ¿Ã  Ã Ã Ã ±Ã ºÃ »Ã µÃ ¯Ã ¿Ã Ã Ã Ã ®Ã Ã ·Ã  Viannos Irakliou Kritis PDO 15 Ã Ã Ã Ã µÃ ¹Ã ¿Ã  Ã Ã Ã »Ã ¿ÃÃ Ã Ã ±Ã ¼Ã ¿Ã  Ã ¡Ã µÃ ¸Ã Ã ¼Ã ½Ã ·Ã  Ã Ã Ã ®Ã Ã ·Ã  Vorios Mylopotamos Rethymnis Kritis PDO 15 Ã Ã ±Ã »Ã ¿Ã Ã Ã Ã ¹ Galotyri PDO 13 Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Ã Ã ³Ã Ã ¬Ã Ã Ã ½ Graviera Agrafon PDO 13 Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Ã Ã Ã ®Ã Ã ·Ã  Graviera Kritis PDO 13 Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Ã Ã ¬Ã ¾Ã ¿Ã Graviera Naxou PDO 13 Ã Ã »Ã ¹Ã ¬ Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ±Ã  Elia Kalamatas PDO 16 Ã Ã ¾Ã ±Ã ¹Ã Ã µÃ Ã ¹Ã ºÃ  ÃÃ ±Ã Ã ¸Ã ­Ã ½Ã ¿ Ã µÃ »Ã ±Ã ¹Ã Ã »Ã ±Ã ´Ã ¿ "Ã ¤Ã Ã ¿Ã ¹Ã ¶Ã ·Ã ½Ã ¯Ã ±" Exeretiko partheno eleolado "Trizinia" PDO 15 Ã Ã ¾Ã ±Ã ¹Ã Ã µÃ Ã ¹Ã ºÃ  ÃÃ ±Ã Ã ¸Ã ­Ã ½Ã ¿ Ã µÃ »Ã ±Ã ¹Ã Ã »Ã ±Ã ´Ã ¿ ÃÃ Ã ±Ã Ã ±Ã ½Ã  Exeretiko partheno eleolado Thrapsano PDO 15 Ã Ã ¬Ã ºÃ Ã ½Ã ¸Ã ¿Ã  Zakynthos PGI 15 ÃÃ ¬Ã Ã ¿Ã  Thassos PGI 15 ÃÃ Ã ¿Ã Ã ¼ÃÃ ± Ã Ã ¼ÃÃ ±Ã ´Ã ¹Ã ¬Ã  Ã ¡Ã µÃ ¸Ã Ã ¼Ã ½Ã ·Ã  Ã Ã Ã ®Ã Ã ·Ã  Throumpa Ampadias Rethymnis Kritis PDO 16 ÃÃ Ã ¿Ã Ã ¼ÃÃ ± ÃÃ ¬Ã Ã ¿Ã Throumpa Thassou PDO 16 ÃÃ Ã ¿Ã Ã ¼ÃÃ ± Ã §Ã ¯Ã ¿Ã Throumpa Chiou PDO 16 Ã Ã ±Ã »Ã ±Ã ¸Ã ¬Ã ºÃ ¹ Ã Ã ®Ã ¼Ã ½Ã ¿Ã Kalathaki Limnou PDO 13 Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± Kalamata PDO 15 Ã Ã ±Ã Ã ­Ã Ã ¹ Kasseri PDO 13 Ã Ã ±Ã Ã ¯Ã ºÃ ¹ Ã Ã ¿Ã ¼Ã ¿Ã ºÃ ¿Ã  Katiki Domokou PDO 13 Ã Ã µÃ »Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã ¯Ã ºÃ ¹ Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã  Kelifoto fystiki Fthiotidas PDO 16 Ã Ã µÃ Ã ¬Ã Ã ¹Ã ± Ã Ã Ã ±Ã ³Ã ±Ã ½Ã ¬ Ã ¡Ã ¿Ã ´Ã ¿Ã Ã Ã Ã ¯Ã ¿Ã Kerassia Tragana Rodochoriou PDO 16 Ã Ã µÃ Ã ±Ã »Ã ¿Ã ³Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Kefalograviera PDO 13 Ã Ã µÃ Ã ±Ã »Ã ¿Ã ½Ã ¹Ã ¬ Kefalonia PGI 15 Ã Ã ¿Ã »Ã Ã ¼Ã ²Ã ¬Ã Ã ¹ Ã §Ã ±Ã ½Ã ¯Ã Ã ½ Ã Ã Ã ®Ã Ã ·Ã  Kolymvari Chanion Kritis PDO 15 Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã Ã ¼Ã Ã ¯Ã Ã Ã ·Ã  Konservolia Amfissis PDO 16 Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã Ã Ã Ã ±Ã  Konservolia Artas PGI 16 Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã Ã Ã ±Ã »Ã ¬Ã ½Ã Ã ·Ã  Konservolia Atalantis PDO 16 Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã Ã ·Ã »Ã ¯Ã ¿Ã Ã Ã Ã »Ã ¿Ã Konservolia Piliou Volou PDO 16 Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã ¡Ã ¿Ã ²Ã ¯Ã Ã ½ Konservolia Rovion PDO 16 Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±Ã  Konservolia Stylidas PDO 16 Ã Ã ¿ÃÃ ±Ã ½Ã ¹Ã Ã Ã ® Kopanisti PDO 13 Ã Ã ¿Ã Ã ¹Ã ½Ã ¸Ã ¹Ã ±Ã ºÃ ® Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã Ã ¿Ã Ã Ã ¯Ã Ã Ã ± Korinthiaki Stafida Vostitsa PDO 16 Ã Ã ¿Ã Ã ¼ Ã Ã ¿Ã Ã ¬Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  Koum kouat Kerkyras PGI 16 Ã Ã Ã ±Ã ½Ã ¯Ã ´Ã ¹ Ã Ã Ã ³Ã ¿Ã »Ã ¯Ã ´Ã ±Ã  Kranidi Argolidas PDO 15 Ã Ã Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ±Ã ¾Ã ¹Ã ¼Ã ¬Ã ´Ã ¹ Kritiko paximadi PGI 24 Ã Ã Ã ¿Ã ºÃ µÃ ­Ã  Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã  Krokees Lakonias PDO 15 Ã Ã Ã Ã ºÃ ¿Ã  Ã Ã ¿Ã ¶Ã ¬Ã ½Ã ·Ã  Krokos Kozanis PDO 18 Ã Ã ±Ã ´Ã ¿Ã Ã Ã Ã ¹ Ã Ã Ã Ã ¹Ã »Ã ®Ã ½Ã ·Ã  Ladotyri Mytilinis PDO 13 Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ± Lakonia PGI 15 Ã Ã ­Ã Ã ²Ã ¿Ã ; MÃ Ã Ã ¹Ã »Ã ®Ã ½Ã · Lesvos; Mytilini PGI 15 Ã Ã Ã ³Ã ¿Ã Ã Ã ¹Ã  Ã Ã Ã ºÃ »Ã ·ÃÃ ¹Ã µÃ ¯Ã ¿Ã Lygourio Asklipiiou PDO 15 Ã Ã ±Ã ½Ã ¿Ã Ã Ã ¹ Manouri PDO 13 Ã Ã ±Ã Ã Ã ¯Ã Ã ± Ã §Ã ¯Ã ¿Ã Masticha Chiou PDO 25 Ã Ã ±Ã Ã Ã ¹Ã Ã ­Ã »Ã ±Ã ¹Ã ¿ Ã §Ã ¯Ã ¿Ã Mastichelaio Chiou PDO 32 Ã Ã ­Ã »Ã ¹ Ã Ã »Ã ¬Ã Ã ·Ã  Ã Ã ±Ã ¹Ã ½Ã ¬Ã »Ã ¿Ã Ã Ã ±Ã ½Ã ¯Ã »Ã ¹Ã ± Meli Elatis Menalou Vanilia PDO 18 Ã Ã µÃ Ã Ã ¿Ã ²Ã Ã ½Ã µ Metsovone PDO 13 Ã Ã ®Ã »Ã ± Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã ·Ã »Ã ¯Ã ¿Ã Mila Zagoras Piliou PDO 16 Ã Ã ®Ã »Ã ± Ã Ã Ã µÃ »Ã ¯Ã Ã ¹Ã ¿Ã Ã  Ã Ã ¹Ã »Ã ±Ã Ã ¬ Ã ¤Ã Ã ¹ÃÃ Ã »Ã µÃ Ã  Mila Delicious Pilafa Tripoleos PDO 16 Ã Ã ®Ã »Ã ¿ Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬Ã  Milo Kastorias PGI 16 Ã ÃÃ ¬Ã Ã ¶Ã ¿Ã  Batzos PDO 13 Ã Ã µÃ Ã ¬ Ã Ã Ã ºÃ ± Ã Ã Ã ¼Ã ·Ã  Xera syka Kymis PDO 16 Ã Ã Ã ½Ã ¿Ã ¼Ã Ã ¶Ã ®Ã ¸Ã Ã ± Ã Ã Ã ®Ã Ã ·Ã  Xynomyzithra Kritis PDO 13 Ã Ã »Ã Ã ¼ÃÃ ¯Ã ± Olympia PGI 15 Ã Ã ±Ã Ã ¬Ã Ã ± Ã Ã ¬Ã Ã  Ã Ã µÃ Ã Ã ¿Ã ºÃ ¿ÃÃ ¯Ã ¿Ã Patata Kato Nevrokopiou PGI 16 Ã Ã µÃ ¶Ã ¬ Ã Ã Ã ±Ã ºÃ »Ã µÃ ¯Ã ¿Ã Ã Ã Ã ®Ã Ã ·Ã  Peza Irakliou Kritis PDO 15 Ã Ã ­Ã Ã Ã ¹Ã ½Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã  Petrina Lakonias PDO 15 Ã Ã ·Ã Ã Ã Ã ³Ã ±Ã »Ã ¿ Ã §Ã ±Ã ½Ã ¯Ã Ã ½ Pichtogalo Chanion PDO 13 Ã Ã ¿Ã Ã Ã ¿Ã ºÃ ¬Ã »Ã ¹Ã ± Ã Ã ¬Ã »Ã µÃ ¼Ã µ Ã §Ã ±Ã ½Ã ¯Ã Ã ½ Ã Ã Ã ®Ã Ã ·Ã  Portokalia Maleme Chanion Kritis PDO 16 Ã Ã Ã ­Ã ²Ã µÃ ¶Ã ± Preveza PGI 15 Ã ¡Ã ¿Ã ´Ã ¬Ã ºÃ ¹Ã ½Ã ± Ã Ã ¬Ã ¿Ã Ã Ã ±Ã  Rodakina Naoussas PDO 16 Ã ¡Ã Ã ´Ã ¿Ã  Rodos PGI 15 Ã £Ã ¬Ã ¼Ã ¿Ã  Samos PGI 15 Ã £Ã ±Ã ½ Ã Ã ¹Ã Ã ¬Ã »Ã · San Michali PDO 13 Ã £Ã ·Ã Ã µÃ ¯Ã ± Ã Ã ±Ã Ã ¹Ã ¸Ã ¯Ã ¿Ã Ã Ã Ã ®Ã Ã ·Ã  Sitia Lasithiou Kritis PDO 15 Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã Stafida Zakynthou PDO 16 Ã £Ã Ã ºÃ ± Ã Ã Ã ±Ã ²Ã Ã Ã ½Ã ±Ã  Ã Ã ±Ã Ã ºÃ ¿ÃÃ ¿Ã Ã »Ã ¿Ã Ã Ã µÃ Ã ¿Ã ³Ã µÃ ¯Ã Ã ½ Syka Vavronas Markopoulou Messongion PGI 16 Ã £Ã Ã ­Ã »Ã ± Sfela PDO 13 Ã ¤Ã Ã ±Ã ºÃ Ã ½Ã ¹Ã ºÃ · Ã ¼Ã µÃ »Ã ¹Ã Ã ¶Ã ¬Ã ½Ã ± Ã Ã µÃ Ã ½Ã ¹Ã ´Ã ¯Ã ¿Ã Tsakoniki Melitzana Leonidiou PDO 16 Ã ¤Ã Ã ¯Ã Ã »Ã ± Ã §Ã ¯Ã ¿Ã Tsikla Chiou PDO 25 Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± (Ã Ã ¯Ã ³Ã ±Ã ½Ã Ã µÃ  Ã Ã »Ã ­Ã Ã ±Ã ½Ã Ã µÃ ) Ã Ã Ã µÃ ÃÃ Ã ½ Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ±Ã  Fassolia Gigantes Elefantes Prespon Florinas PGI 16 Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± (ÃÃ »Ã ±Ã ºÃ ­ Ã ¼Ã µÃ ³Ã ±Ã »Ã Ã ÃÃ µÃ Ã ¼Ã ±) Ã Ã Ã µÃ ÃÃ Ã ½ Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ±Ã  Fassolia (plake megalosperma) Prespon Florinas PGI 16 Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± Ã ³Ã ¯Ã ³Ã ±Ã ½Ã Ã µÃ   Ã µÃ »Ã ­Ã Ã ±Ã ½Ã Ã µÃ  Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬Ã  Fassolia Gigantes-Elefantes Kastorias PGI 16 Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± Ã ³Ã ¯Ã ³Ã ±Ã ½Ã Ã µÃ  Ã µÃ »Ã ­Ã Ã ±Ã ½Ã Ã µÃ  Ã Ã ¬Ã Ã  Ã Ã µÃ Ã Ã ¿Ã ºÃ ¿ÃÃ ¯Ã ¿Ã Fassolia Gigantes Elefantes Kato Nevrokopiou PGI 16 Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± Ã ºÃ ¿Ã ¹Ã ½Ã ¬ Ã ¼Ã µÃ Ã Ã ÃÃ µÃ Ã ¼Ã ± Ã Ã ¬Ã Ã  Ã Ã µÃ Ã Ã ¿Ã ºÃ ¿ÃÃ ¯Ã ¿u Fassolia kina Messosperma Kato Nevrokopiou PGI 16 Ã ¦Ã ­Ã Ã ± Feta PDO 13 Ã ¦Ã ¿Ã ¹Ã ½Ã ¯Ã ºÃ ¹ Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã  Finiki Lakonias PDO 15 Ã ¦Ã ¿Ã Ã ¼Ã ±Ã ­Ã »Ã »Ã ± Ã Ã Ã ¬Ã Ã Ã ²Ã ±Ã  Ã Ã ±Ã Ã ½Ã ±Ã Ã Ã ¿Ã  Formaella Arachovas Parnassou PDO 13 Ã ¦Ã Ã Ã Ã ¯Ã ºÃ ¹ Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±Ã  Fystiki Eginas PDO 16 Ã ¦Ã Ã Ã Ã ¯Ã ºÃ ¹ Ã Ã µÃ ³Ã ¬Ã Ã Ã ½ Fystiki Megaron PDO 16 Ã §Ã ±Ã ½Ã ¹Ã ¬ Ã Ã Ã ®Ã Ã ·Ã  Chania Kritis PGI 15 Aceite de La Alcarria PDO 15 Aceite de la Rioja PDO 15 Aceite de Mallorca; Aceite mallorquÃ ­n; Oli de Mallorca; Oli mallorquÃ ­ PDO 15 Aceite de Terra Alta; Oli de Terra Alta PDO 15 Aceite del Baix Ebre-MontsiÃ ; Oli del Baix Ebre-MontsiÃ PDO 15 Aceite del Bajo AragÃ ³n PDO 15 Aceite Monterrubio PDO 15 Afuega'l Pitu PDO 13 Ajo Morado de las PedroÃ ±eras PGI 16 Alcachofa de BenicarlÃ ³; Carxofa de BenicarlÃ ³ PDO 16 Alcachofa de Tudela PGI 16 Alfajor de Medina Sidonia PGI 24 Antequera PDO 15 Arroz de Valencia; ArrÃ ²s de ValÃ ¨ncia PDO 16 Arroz del Delta del Ebro; ArrÃ ²s del Delta de l'Ebre PDO 16 Avellana de Reus PDO 16 AzafrÃ ¡n de la Mancha PDO 18 Baena PDO 15 Berenjena de Almagro PGI 16 Botillo del Bierzo PGI 12 Caballa de Andalucia PGI 17 Cabrales PDO 13 Calasparra PDO 16 CalÃ §ot de Valls PGI 16 Carne de Ã vila PGI 11 Carne de Cantabria PGI 11 Carne de la Sierra de Guadarrama PGI 11 Carne de Morucha de Salamanca PGI 11 Carne de Vacuno del PaÃ ­s Vasco; Euskal Okela PGI 11 Cebreiro PDO 13 Cecina de LeÃ ³n PGI 12 Cereza del Jerte PDO 16 Cerezas de la MontaÃ ±a de Alicante PGI 16 Chufa de Valencia PDO 18 CÃ ­tricos Valencianos; CÃ ­trics Valencians PGI 16 Clementinas de las Tierras del Ebro; Clementines de les Terres de l'Ebre PGI 16 Coliflor de Calahorra PGI 16 Cordero de Navarra; Nafarroako Arkumea PGI 11 Cordero Manchego PGI 11 Dehesa de Extremadura PDO 12 Ensaimada de Mallorca; Ensaimada mallorquina PGI 24 EspÃ ¡rrago de HuÃ ©tor-TÃ ¡jar PGI 16 EspÃ ¡rrago de Navarra PGI 16 Faba Asturiana PGI 16 Gamoneu; Gamonedo PDO 13 Garbanzo de FuentesaÃ ºco PGI 16 Gata-Hurdes PDO 15 Guijuelo PDO 12 IdiazÃ ¡bal PDO 13 JamÃ ³n de Huelva PDO 12 JamÃ ³n de Teruel PDO 12 JamÃ ³n de TrevÃ ©lez PGI 12 Jijona PGI 24 JudÃ ­as de El Barco de Ã vila PGI 16 Kaki Ribera del XÃ ºquer PDO 16 LacÃ ³n Gallego PGI 11 Lechazo de Castilla y LeÃ ³n PGI 11 Lenteja de La ArmuÃ ±a PGI 16 Lenteja Pardina de Tierra de Campos PGI 16 Les Garrigues PDO 15 MahÃ ³n-Menorca PDO 13 Mantecadas de Astorga PGI 24 Mantequilla de l'Alt Urgell y la Cerdanya; Mantega de l'Alt Urgell i la Cerdanya PDO 15 Mantequilla de Soria PDO 15 Manzana de Girona; Poma de Girona PGI 16 Manzana Reineta del Bierzo PDO 16 MazapÃ ¡n de Toledo PGI 24 MejillÃ ³n de Galicia; MexillÃ ³n de Galicia PDO 17 MelocotÃ ³n de Calanda PDO 16 Melva de Andalucia PGI 17 Miel de Galicia; Mel de Galicia PGI 14 Miel de Granada PDO 14 Miel de La Alcarria PDO 14 Montes de Granada PDO 15 Montes de Toledo PDO 15 NÃ ­speros Callosa d'En SarriÃ ¡ PDO 16 Pan de Cea PGI 24 Pan de Cruz de Ciudad Real PGI 24 Pataca de Galicia; Patata de Galicia PGI 16 Patatas de Prades; Patates de Prades PGI 16 Pera de Jumilla PDO 16 Peras de RincÃ ³n de Soto PDO 16 PicÃ ³n Bejes-Tresviso PDO 13 PimentÃ ³n de la Vera PDO 18 PimentÃ ³n de Murcia PDO 18 Pimiento Asado del Bierzo PGI 16 Pimiento Riojano PGI 16 Pimientos del Piquillo de Lodosa PDO 16 Pollo y CapÃ ³n del Prat PGI 11 Poniente de Granada PDO 15 Priego de CÃ ³rdoba PDO 15 Queso de La Serena PDO 13 Queso de l'Alt Urgell y la Cerdanya PDO 13 Queso de Murcia PDO 13 Queso de Murcia al vino PDO 13 Queso de ValdeÃ ³n PGI 13 Queso Ibores PDO 13 Queso Majorero PDO 13 Queso Manchego PDO 13 Queso Nata de Cantabria PDO 13 Queso Palmero; Queso de la Palma PDO 13 Queso Tetilla PDO 13 Queso Zamorano PDO 13 Quesucos de LiÃ ©bana PDO 13 Roncal PDO 13 SalchichÃ ³n de Vic; Llonganissa de Vic PGI 12 San SimÃ ³n da Costa PDO 13 Sidra de Asturias; Sidra d'Asturies PDO 18 Sierra de Cadiz PDO 15 Sierra de Cazorla PDO 15 Sierra de Segura PDO 15 Sierra MÃ ¡gina PDO 15 Siurana PDO 15 Sobrasada de Mallorca PGI 12 Ternasco de AragÃ ³n PGI 11 Ternera Asturiana PGI 11 Ternera de Extremadura PGI 11 Ternera de Navarra; Nafarroako Aratxea PGI 11 Ternera Gallega PGI 11 Torta del Casar PDO 13 TurrÃ ³n de Agramunt; TorrÃ ³ d'Agramunt PGI 24 TurrÃ ³n de Alicante PGI 24 Uva de mesa embolsada "VinalopÃ ³" PDO 16 Kainuun rÃ ¶nttÃ ¶nen PGI 24 Lapin Poron liha PDO 11 Lapin Puikula PDO 16 Abondance PDO 13 Agneau de l'Aveyron PGI 11 Agneau de LozÃ ¨re PGI 11 Agneau de Pauillac PGI 11 Agneau de Sisteron PGI 11 Agneau du Bourbonnais PGI 11 Agneau du Limousin PGI 11 Agneau du Poitou-Charentes PGI 11 Agneau du Quercy PGI 11 Ail blanc de Lomagne PGI 16 Ail de la DrÃ ´me PGI 16 Ail rose de Lautrec PGI 16 Anchois de Collioure PGI 17 Asperge des sables des Landes PGI 16 Banon PDO 13 BarÃ ¨ges-Gavarnie PDO 11 Beaufort  PDO 13 Bergamote(s) de Nancy PGI 24 Beurre Charentes-Poitou; Beurre des Charentes; Beurre des Deux-SÃ ¨vres PDO 15 Beurre d'Isigny PDO 15 Bleu d'Auvergne PDO 13 Bleu de Gex Haut-Jura; Bleu de Septmoncel PDO 13 Bleu des Causses PDO 13 Bleu du Vercors-Sassenage PDO 13 BÃ uf charolais du Bourbonnais PGI 11 Boeuf de Bazas PGI 11 BÃ uf de Chalosse PGI 11 BÃ uf du Maine PGI 11 Boudin blanc de Rethel PGI 12 Brie de Meaux PDO 13 Brie de Melun PDO 13 Brioche vendÃ ©enne PGI 24 Brocciu Corse; Brocciu PDO 13 Camembert de Normandie PDO 13 Canard Ã foie gras du Sud-Ouest (Chalosse, Gascogne, Gers, Landes, PÃ ©rigord, Quercy) PGI 12 Cantal; Fourme de Cantal; Cantalet PDO 13 Chabichou du Poitou PDO 13 Chaource PDO 13 Chasselas de Moissac PDO 16 Chevrotin PDO 13 Cidre de Bretagne; Cidre Breton PGI 18 Cidre de Normandie; Cidre Normand PGI 18 ClÃ ©mentine de Corse PGI 16 Coco de Paimpol PDO 16 ComtÃ © PDO 13 Coquille Saint-Jacques des CÃ ´tes d'Armor PGI 17 Cornouaille PDO 18 CrÃ ¨me d'Isigny PDO 14 CrÃ ¨me fraÃ ®che fluide d'Alsace PGI 14 Crottin de Chavignol; Chavignol PDO 13 Dinde de Bresse PDO 11 Domfront PDO 18 Ã poisses PDO 13 Foin de Crau PDO 31 Fourme d'Ambert; Fourme de Montbrison PDO 13 Fraise du PÃ ©rigord PGI 16 Haricot tarbais PGI 16 Huile d'olive d'Aix-en-Provence PDO 15 Huile d'olive de Corse; Huile d'olive de Corse-Oliu di Corsica PDO 15 Huile d'olive de Haute-Provence PDO 15 Huile d'olive de la VallÃ ©e des Baux-de-Provence PDO 15 Huile d'olive de Nice PDO 15 Huile d'olive de NÃ ®mes PDO 15 Huile d'olive de Nyons PDO 15 Huile essentielle de lavande de Haute-Provence PDO 15 HuÃ ®tres Marennes OlÃ ©ron PGI 18 Jambon de Bayonne PGI 12 Jambon sec et noix de jambon sec des Ardennes PGI 12 Kiwi de l'Adour PGI 16 Laguiole PDO 13 Langres PDO 13 Lentille vert du Puy PDO 16 Lentilles vertes du Berry PGI 16 Lingot du Nord PGI 16 Livarot PDO 13 MÃ ¢che nantaise PGI 16 Maroilles; Marolles PDO 13 Melon du Haut-Poitou PGI 16 Melon du Quercy PGI 16 Miel d'Alsace PGI 14 Miel de Corse; Mele di Corsica PDO 14 Miel de Provence PGI 14 Miel de sapin des Vosges PDO 14 Mirabelles de Lorraine PGI 16 Mont d'or; Vacherin du Haut-Doubs PDO 13 Morbier PDO 13 Munster; Munster-GÃ ©romÃ © PDO 13 Muscat du Ventoux PDO 16 NeufchÃ ¢tel PDO 13 Noix de Grenoble PDO 16 Noix du PÃ ©rigord PDO 16 Ã ufs de LouÃ © PGI 14 Oignon doux des CÃ ©vennes PDO 16 Olive de Nice PDO 16 Olives cassÃ ©es de la VallÃ ©e des Baux-de-Provence PDO 16 Olives noires de la VallÃ ©e des Baux de Provence PDO 16 Olives noires de Nyons PDO 16 Ossau-Iraty PDO 13 PÃ ¢tes d'Alsace PGI 27 Pays d'Auge; Pays d'Auge-Cambremer PDO 18 PÃ ©lardon PDO 13 Petit Ã peautre de Haute Provence PGI 16 Picodon de l'ArdÃ ¨che; Picodon de la DrÃ ´me PDO 13 Piment d'Espelette; Piment d'Espelette - Ezpeletako Biperra PDO 18 Poireaux de CrÃ ©ances PGI 16 Pomme de terre de l'Ã le de RÃ © PDO 16 Pomme du Limousin PDO 16 Pommes de terre de Merville PGI 16 Pommes et poires de Savoie PGI 16 Pont-l'Ã vÃ ªque PDO 13 Porc de la Sarthe PGI 11 Porc de Normandie PGI 11 Porc de VendÃ ©e PGI 11 Porc du Limousin PGI 11 Pouligny-Saint-Pierre PDO 13 Pruneaux d'Agen; Pruneaux d'Agen mi-cuits PGI 16 Reblochon; Reblochon de Savoie PDO 13 Riz de Camargue PGI 16 Rocamadour PDO 13 Roquefort PDO 13 Sainte-Maure de Touraine PDO 13 Saint-Nectaire PDO 13 Salers PDO 13 Selles-sur-Cher PDO 13 Taureau de Camargue PDO 11 Tome des Bauges PDO 13 Tomme de Savoie PGI 13 Tomme des PyrÃ ©nÃ ©es PGI 13 ValenÃ §ay PDO 13 Veau de l'Aveyron et du SÃ ©gala PGI 11 Veau du Limousin PGI 11 Volailles d'Alsace PGI 11 Volailles d'Ancenis PGI 11 Volailles d'Auvergne PGI 11 Volailles de Bourgogne PGI 11 Volailles de Bresse PDO 11 Volailles de Bretagne PGI 11 Volailles de Challans PGI 11 Volailles de Cholet PGI 11 Volailles de Gascogne PGI 11 Volailles de Houdan PGI 11 Volailles de JanzÃ © PGI 11 Volailles de la Champagne PGI 11 Volailles de la DrÃ ´me PGI 11 Volailles de l'Ain PGI 11 Volailles de Licques PGI 11 Volailles de l'OrlÃ ©anais PGI 11 Volailles de LouÃ © PGI 11 Volailles de Normandie PGI 11 Volailles de VendÃ ©e PGI 11 Volailles des Landes PGI 11 Volailles du BÃ ©arn PGI 11 Volailles du Berry PGI 11 Volailles du Charolais PGI 11 Volailles du Forez PGI 11 Volailles du Gatinais PGI 11 Volailles du Gers PGI 11 Volailles du Languedoc PGI 11 Volailles du Lauragais PGI 11 Volailles du Maine PGI 11 Volailles du plateau de Langres PGI 11 Volailles du Val de SÃ ¨vres PGI 11 Volailles du Velay PGI 11 Budapesti szalÃ ¡mi/Budapesti tÃ ©liszalÃ ¡mi PGI 12 Szegedi szalÃ ¡mi; Szegedi tÃ ©liszalÃ ¡mi PDO 12 Clare Island Salmon PGI 17 Connemara Hill lamb; Uain SlÃ ©ibhe Chonamara PGI 11 Imokilly Regato PDO 13 Timoleague Brown Pudding PGI 12 Abbacchio Romano PGI 11 Acciughe Sotto Sale del Mar Ligure PGI 17 Aceto balsamico di Modena PGI 18 Aceto balsamico tradizionale di Modena PDO 18 Aceto balsamico tradizionale di Reggio Emilia PDO 18 Agnello di Sardegna PGI 11 Alto Crotonese PDO 15 Aprutino Pescarese PDO 15 Arancia del Gargano PGI 16 Arancia Rossa di Sicilia PGI 16 Asiago PDO 13 Asparago Bianco di Bassano PDO 16 Asparago bianco di Cimadolmo PGI 16 Asparago verde di Altedo PGI 16 Basilico Genovese PDO 16 Bergamotto di Reggio Calabria - Olio essenziale PDO 32 Bitto PDO 13 Bra PDO 13 Bresaola della Valtellina PGI 12 Brisighella PDO 15 Bruzio PDO 15 Caciocavallo Silano PDO 13 Canestrato Pugliese PDO 13 Canino PDO 15 Capocollo di Calabria PDO 12 Cappero di Pantelleria PGI 16 Carciofo di Paestum PGI 16 Carciofo Romanesco del Lazio PGI 16 Carota dell'Altopiano del Fucino  PGI 16 Cartoceto PDO 15 Casatella Trevigiana PDO 13 Casciotta d'Urbino PDO 13 Castagna Cuneo  PGI 16 Castagna del Monte Amiata PGI 16 Castagna di Montella PGI 16 Castagna di Vallerano PDO 16 Castelmagno PDO 13 Chianti Classico PDO 15 Ciauscolo PGI 12 Cilento PDO 15 Ciliegia di Marostica PGI 16 Cipolla Rossa di Tropea Calabria PGI 16 Cipollotto Nocerino PDO 16 Clementine del Golfo di Taranto PGI 16 Clementine di Calabria PGI 16 Collina di Brindisi PDO 15 Colline di Romagna PDO 15 Colline Salernitane  PDO 15 Colline Teatine PDO 15 Coppa Piacentina PDO 12 Coppia Ferrarese PGI 24 Cotechino Modena PGI 12 Culatello di Zibello PDO 12 Dauno PDO 15 Fagiolo di Lamon della Vallata Bellunese PGI 16 Fagiolo di Sarconi PGI 16 Fagiolo di Sorana PGI 16 Farina di Neccio della Garfagnana PDO 16 Farro della Garfagnana PGI 16 Fico Bianco del Cilento PDO 16 Ficodindia dell'Etna PDO 16 Fiore Sardo PDO 13 Fontina PDO 13 Formai de Mut dell'Alta Valle Brembana PDO 13 Fungo di Borgotaro PGI 16 Garda PDO 15 Gorgonzola PDO 13 Grana Padano PDO 13 Kiwi Latina PGI 16 La Bella della Daunia  PDO 16 Laghi Lombardi  PDO 15 Lametia PDO 15 Lardo di Colonnata PGI 12 Lenticchia di Castelluccio di Norcia PGI 16 Limone Costa d'Amalfi PGI 16 Limone di Sorrento PGI 16 Limone Femminello del Gargano PGI 16 Lucca PDO 15 Marrone del Mugello PGI 16 Marrone di Castel del Rio PGI 16 Marrone di Roccadaspide PGI 16 Marrone di San Zeno PDO 16 Mela Alto Adige; SÃ ¼dtiroler Apfel PGI 16 Mela Val di Non PDO 16 Melannurca Campana PGI 16 Miele della Lunigiana PDO 14 Molise PDO 15 Montasio PDO 13 Monte Etna PDO 15 Monte Veronese PDO 13 Monti Iblei PDO 15 Mortadella Bologna PGI 11 Mozzarella di Bufala Campana PDO 13 Murazzano PDO 13 Nocciola del Piemonte; Nocciola Piemonte PGI 16 Nocciola di Giffoni PGI 16 Nocciola Romana PDO 16 Nocellara del Belice PDO 16 Oliva Ascolana del Piceno PDO 16 Pagnotta del Dittaino PDO 16 Pancetta di Calabria PDO 12 Pancetta Piacentina PDO 12 Pane casareccio di Genzano  PGI 24 Pane di Altamura  PDO 24 Pane di Matera PGI 24 Parmigiano Reggiano  PDO 13 Pecorino di Filiano PDO 13 Pecorino Romano PDO 13 Pecorino Sardo PDO 13 Pecorino Siciliano PDO 13 Pecorino Toscano PDO 13 Penisola Sorrentina PDO 15 Peperone di Senise PGI 16 Pera dell'Emilia Romagna PGI 16 Pera mantovana PGI 16 Pesca e nettarina di Romagna PGI 16 Pomodoro di Pachino PGI 16 Pomodoro S. Marzano dell'Agro Sarnese-Nocerino PDO 16 Pretuziano delle Colline Teramane PDO 15 Prosciutto di Carpegna PDO 12 Prosciutto di Modena PDO 12 Prosciutto di Norcia PGI 12 Prosciutto di Parma PDO 12 Prosciutto di S. Daniele PDO 11 Prosciutto Toscano PDO 12 Prosciutto Veneto Berico-Euganeo PDO 12 Provolone Valpadana PDO 13 Quartirolo Lombardo PDO 13 Radicchio di Chioggia PGI 16 Radicchio di Verona PGI 16 Radicchio Rosso di Treviso PGI 16 Radicchio Variegato di Castelfranco PGI 16 Ragusano PDO 13 Raschera PDO 13 Ricotta Romana PDO 13 Riso di Baraggia Biellese e Vercellese PDO 16 Riso Nano Vialone Veronese PGI 16 Riviera Ligure PDO 15 Robiola di Roccaverano PDO 13 Sabina PDO 15 Salame Brianza PDO 12 Salame Cremona PGI 12 Salame di Varzi PGI 12 Salame d'oca di Mortara PGI 12 Salame Piacentino PDO 12 Salame S. Angelo PGI 12 Salamini italiani alla cacciatora PDO 12 Salsiccia di Calabria PDO 12 Sardegna PDO 15 Scalogno di Romagna PGI 16 Soppressata di Calabria PDO 12 SoprÃ ¨ssa Vicentina PDO 12 Speck dell'Alto Adige; SÃ ¼dtiroler Markenspeck; SÃ ¼dtiroler Speck PGI 12 Spressa delle Giudicarie PDO 13 Stelvio; Stilfser PDO 13 Taleggio PDO 13 Tergeste PDO 15 Terra di Bari PDO 15 Terra d'Otranto PDO 15 Terre di Siena PDO 15 Terre Tarentine PDO 15 Tinca Gobba Dorata del Pianalto di Poirino PDO 17 Toma Piemontese PDO 13 Toscano PGI 15 Tuscia PDO 15 Umbria PDO 15 Uva da tavola di CanicattÃ ¬ PGI 16 Uva da tavola di Mazzarrone PGI 16 Val di Mazara PDO 15 Valdemone PDO 15 Valle d'Aosta Fromadzo PDO 13 Valle d'Aosta Jambon de Bosses PDO 12 Valle d'Aosta Lard d'Arnad PDO 12 Valle del Belice PDO 15 Valli Trapanesi PDO 15 Valtellina Casera PDO 13 Veneto Valpolicella, Veneto Euganei e Berici, Veneto del Grappa PDO 15 Vitellone bianco dell'Appennino Centrale PGI 11 Zafferano dell'Aquila PDO 18 Zafferano di San Gimignano PDO 18 Zafferano di sardegna PDO 17 Zampone Modena PGI 12 Beurre rose - Marque Nationale du Grand-DuchÃ © de Luxembourg PDO 15 Miel - Marque nationale du Grand-DuchÃ © de Luxembourg PDO 14 Salaisons fumÃ ©es, marque nationale du Grand-DuchÃ © de Luxembourg PGI 12 Viande de porc, marque nationale du Grand-DuchÃ © de Luxembourg PGI 11 Boeren-Leidse met sleutels PDO 13 Kanterkaas; Kanternagelkaas; Kanterkomijnekaas PDO 13 Noord-Hollandse Edammer PDO 13 Noord-Hollandse Gouda PDO 13 Opperdoezer Ronde PDO 16 Westlandse druif PGI 16 Andruty Kaliskie PGI 24 Bryndza PodhalaÃ ska PDO 13 MiÃ ³d wrzosowy z BorÃ ³w DolnoÃ lÃ skich PGI 14 Oscypek PDO 13 Rogal Ã wiÃtomarciÃ ski PGI 24 Wielkopolski ser smaÃ ¼ony PGI 13 Alheira de Barroso-Montalegre PGI 12 Alheira de Vinhais PGI 12 Ameixa d'Elvas PDO 16 AmÃ ªndoa Douro PDO 16 AnanÃ ¡s dos AÃ §ores/SÃ £o Miguel PDO 16 Anona da Madeira PDO 16 Arroz Carolino LezÃ ­rias Ribatejanas PGI 16 Azeite de Moura PDO 15 Azeite de TrÃ ¡s-os-Montes PDO 15 Azeite do Alentejo Interior PDO 14 Azeites da Beira Interior (Azeite da Beira Alta, Azeite da Beira Baixa) PDO 15 Azeites do Norte Alentejano PDO 15 Azeites do Ribatejo PDO 15 Azeitona de conserva Negrinha de Freixo PDO 16 Azeitonas de Conserva de Elvas e Campo Maior PDO 16 Batata de TrÃ ¡s-os-montes PGI 16 Batata doce de Aljezur PGI 16 Borrego da Beira PGI 11 Borrego de Montemor-o-Novo PGI 11 Borrego do Baixo Alentejo PGI 11 Borrego do Nordeste Alentejano PGI 11 Borrego Serra da Estrela PDO 11 Borrego Terrincho PDO 11 Butelo de Vinhais; Bucho de Vinhais; ChouriÃ §o de Ossos de Vinhais PGI 12 Cabrito da Beira PGI 11 Cabrito da Gralheira PGI 11 Cabrito das Terras Altas do Minho PGI 11 Cabrito de Barroso PGI 11 Cabrito Transmontano PDO 11 Cacholeira Branca de Portalegre PGI 12 Carnalentejana PDO 11 Carne Arouquesa PDO 11 Carne BarrosÃ £ PDO 11 Carne Cachena da Peneda PDO 11 Carne da Charneca PDO 11 Carne de BÃ ­saro Transmonano; Carne de Porco Transmontano PDO 11 Carne de Bovino Cruzado dos Lameiros do Barroso PGI 11 Carne de Porco Alentejano PDO 11 Carne dos AÃ §ores PGI 11 Carne Marinhoa PDO 11 Carne Maronesa PDO 11 Carne Mertolenga PDO 11 Carne Mirandesa PDO 11 Castanha da Terra Fria PDO 16 Castanha de Padrela PDO 16 Castanha dos Soutos da Lapa PDO 16 Castanha MarvÃ £o-Portalegre PDO 16 Cereja da Cova da Beira PGI 16 Cereja de SÃ £o JuliÃ £o-Portalegre PDO 16 ChouriÃ §a de carne de Barroso-Montalegre PGI 12 ChouriÃ §a de Carne de Vinhais; LinguiÃ §a de Vinhais PGI 12 ChouriÃ §a doce de Vinhais PGI 12 ChouriÃ §o azedo de Vinhais; Azedo de Vinhais; ChouriÃ §o de PÃ £o de Vinhais PGI 12 ChouriÃ §o de AbÃ ³bora de Barroso-Montalegre PGI 12 ChouriÃ §o de Carne de Estremoz e Borba PGI 12 ChouriÃ §o de Portalegre PGI 12 ChouriÃ §o grosso de Estremoz e Borba PGI 12 ChouriÃ §o Mouro de Portalegre PGI 12 Citrinos do Algarve PGI 16 Cordeiro BraganÃ §ano PDO 11 Cordeiro de Barroso; Anho de Barroso; Cordeiro de leite de Barroso PGI 11 Farinheira de Estremoz e Borba PGI 12 Farinheira de Portalegre PGI 12 LinguiÃ §a de Portalegre PGI 12 LinguÃ ­Ã §a do Baixo Alentejo; ChouriÃ §o de carne do Baixo Alentejo PGI 12 Lombo Branco de Portalegre PGI 12 Lombo Enguitado de Portalegre PGI 12 MaÃ §Ã £ Bravo de Esmolfe PDO 16 MaÃ §Ã £ da Beira Alta PGI 16 MaÃ §Ã £ da Cova da Beira PGI 16 MaÃ §Ã £ de AlcobaÃ §a PGI 16 MaÃ §Ã £ de Portalegre PGI 16 MaracujÃ ¡ dos AÃ §ores/S. Miguel PDO 16 Mel da Serra da LousÃ £ PDO 14 Mel da Serra de Monchique PDO 14 Mel da Terra Quente PDO 14 Mel das Terras Altas do Minho PDO 14 Mel de Barroso PDO 14 Mel do Alentejo PDO 14 Mel do Parque de Montezinho PDO 14 Mel do Ribatejo Norte (Serra d'Aire, Albufeira de Castelo de Bode, Bairro, Alto NabÃ £o PDO 14 Mel dos AÃ §ores PDO 14 Morcela de Assar de Portalegre PGI 12 Morcela de Cozer de Portalegre PGI 12 Morcela de Estremoz e Borba PGI 12 Ovos moles de Aveiro PGI 24 Paio de Estremoz e Borba PGI 12 Paia de Lombo de Estremoz e Borba PGI 12 Paia de Toucinho de Estremoz e Borba PGI 12 Painho de Portalegre PGI 12 Paio de Beja PGI 12 PÃ ªra Rocha do Oeste PDO 16 PÃ ªssego da Cova da Beira PGI 16 Presunto de Barrancos PDO 12 Presunto de Barroso PGI 12 Presunto de Campo Maior e Elvas; Paleta de Campo Maior e Elvas PGI 12 Presunto de Santana da Serra; Paleta de Santana da Serra PGI 12 Presunto de Vinhais / Presunto BÃ ­saro de Vinhais PGI 12 Presunto do Alentejo; Paleta do Alentejo PDO 12 Queijo de AzeitÃ £o PDO 13 Queijo de cabra Transmontano PDO 13 Queijo de Ã vora PDO 15 Queijo de Nisa PDO 13 Queijo do Pico PDO 13 Queijo mestiÃ §o de Tolosa PGI 13 Queijo RabaÃ §al PDO 13 Queijo SÃ £o Jorge PDO 13 Queijo Serpa PDO 13 Queijo Serra da Estrela PDO 13 Queijo Terrincho PDO 13 Queijos da Beira Baixa (Queijo de Castelo Branco, Queijo Amarelo da Beira Baixa, Queijo Picante da Beira Baixa) PDO 13 RequeijÃ £o Serra da Estrela PDO 14 SalpicÃ £o de Barroso-Montalegre PGI 12 SalpicÃ £o de Vinhais PGI 12 Sangueira de Barroso-Montalegre PGI 12 Vitela de LafÃ µes PGI 11 SkÃ ¥nsk spettkaka PGI 24 Svecia PGI 13 Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre PDO 15 SkalickÃ ½ trdelnÃ ­k PGI 24 SlovenskÃ ¡ bryndza PGI 13 SlovenskÃ ¡ parenica PGI 13 SlovenskÃ ½ oÃ ¡tiepok PGI 13 Arbroath Smokies PGI 17 Beacon Fell traditional Lancashire cheese PDO 13 Bonchester cheese PDO 13 Buxton blue PDO 13 Cornish Clotted Cream PDO 14 Dorset Blue Cheese PGI 13 Dovedale cheese PDO 13 Exmoor Blue Cheese PGI 13 Gloucestershire cider/perry PGI 18 Herefordshire cider/perry PGI 18 Isle of Man Manx Loaghtan Lamb  PDO 11 Jersey Royal potatoes  PDO 16 Kentish ale and Kentish strong ale  PGI 21 Melton Mowbray Pork Pie PGI 12 Orkney beef  PDO 11 Orkney lamb  PDO 11 Rutland Bitter  PGI 21 Scotch Beef  PGI 11 Scotch Lamb  PGI 11 Scottish Farmed Salmon  PGI 17 Shetland Lamb  PDO 11 Single Gloucester  PDO 13 Staffordshire Cheese  PDO 13 Swaledale cheese; Swaledale ewes' cheese  PDO 13 Teviotdale Cheese PGI 13 Welsh Beef PGI 11 Welsh lamb PGI 11 West Country farmhouse Cheddar cheese PDO 13 White Stilton cheese; Blue Stilton cheese PDO 13 Whitstable oysters PGI 17 Worcestershire cider/perry PGI 18 Appendix 2 THE PARTIES LEGISLATION European Union legislation Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs, as last amended by Commission Regulation (EC) No 417/2008 of 8 May 2008 (OJ L 125, 9.5.2008, p. 27). Commission Regulation (EC) No 1898/2006 of 14 December 2006 laying down detailed rules of implementation of Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs, as last amended by Regulation (EC) No 628/2008 of 2 July 2008 (OJ L 173, 3.7.2008, p. 3). Legislation of the Swiss Confederation Order of 28 May 1997 on the protection of designations of origin and geographical indications for agricultural products and processed agricultural products, as last amended on 1.1.2008 (RS 910.12, RO 2007 6109). (1) In accordance with current Swiss legislation, as described in Appendix 2. (2) In accordance with current Union legislation, as described in Appendix 2. FINAL ACT The Plenipotentiaries of: the EUROPEAN UNION and the SWISS CONFEDERATION Having met on 17 May 2011 in Brussels to sign the Agreement between the European Union and the Swiss Confederation on the protection of designations of origin and geographical indications for agricultural products and foodstuffs, amending the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, have adopted a Joint Declaration, referred to below and attached to this final act:  Joint Declaration on homonymous names. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã · Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ   Europos SÃ jungos vardu Az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Pentru Uniunea EuropeanÃ  Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta FÃ ¶r Europeiska unionen Ã Ã ° Ã Ã ¾Ã ½Ã Ã µÃ ´Ã µÃÃ °Ã Ã ¸Ã  Ã ¨Ã ²Ã µÃ ¹Ã Ã °ÃÃ ¸Ã  Por la ConfederaciÃ ³n Suiza Za Ã vÃ ½carskou konfederaci For Det Schweiziske Forbund FÃ ¼r die Schweizerische Eidgenossenschaft Ã veitsi KonfÃ ¶deratsiooni nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã ²Ã µÃ Ã ¹Ã ºÃ ® Ã £Ã Ã ½Ã ¿Ã ¼Ã ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¯Ã ± For the Swiss Confederation Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera Ã veices KonfederÃ cijas vÃ rdÃ   Ã veicarijos Konfederacijos vardu A SvÃ ¡jci Ã llamszÃ ¶vetsÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-Konfederazzjoni Ã »vizzera Voor de Zwitserse Bondsstaat W imieniu Konfederacji Szwajcarskiej Pela ConfederaÃ §Ã £o SuÃ ­Ã §a Pentru ConfederaÃ ia ElveÃ ianÃ  Za Ã vajÃ iarsku konfederÃ ¡ciu Za Ã vicarsko konfederacijo Sveitsin valaliiton puolesta FÃ ¶r Schweiziska edsfÃ ¶rbundet JOINT DECLARATION ON HOMONYMOUS NAMES The Parties recognise that the procedures relating to the requests for the registration of GIs made prior to the signature of the Declaration of Intent on 11 December 2009 under their respective legislations may continue notwithstanding the provisions of this Agreement and in particular Article 7 of Annex 12. In the event of the registration of such GIs, the Parties agree that the provisions relating to homonymous names provided for in Article 3(3) of Regulation (EC) No 510/2006 and Article 4a of the Order on PDOs and PGIs (RS 910.12) shall apply. To that end, the Parties shall provide prior information thereof. If necessary and in accordance with the procedures contained in Article 16 of Annex 12, the Committee may consider an amendment to Article 8 to specify the specific provisions concerning homonymous names.